WRIGHT, J.
The justices’act of 1831 (29 O. L. 171) provides, that in case the office of a justice becomes vacant in any manner, his docket, or a transcript of all unfinished business before him, shall be certified by him, or in case of his death, by bis executors or administrators, and delivered with the books and other property of the state to his successor, or to some other justice, upon which, the justice receiving the docket or transcript, may proceed to close up the business. This only affects unfinished business. If we are to regard a judgment unsatisfied, as unfinished business, which is the case before us, it would be productive of incalculable mischief, to hold this provision imperative, or essential to the right of the party recovering. To hold the law otherwise than directory, would, in case of the omission by the justice or his representatives, throw everything done by the magistrate while in office open to new litigation. If a justice absconds, leaving his docket, you could not look to that to see what he had done, but as be omitted to certify his docket, all the unsatisfied judgments and suits pending, would be opened, and as if never entered. Such could never have been the intention of the legislature. Holding the law directory, the 434] ^omission to certify leaves the cases where they were, and puts the party asserting a judgment recovered there, to proof of the judgment, as before the law was passed. The court, therefore, erred, in rejecting the evidence of the justice’s docket. The proof was admissible, under the notice of setoff. The other points we need not consider. The judgment is reversed, with costs.